Name: Commission Regulation (EEC) No 2895/92 of 2 October 1992 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Regulation (EEC) No 1796/81 concerning imports of mushrooms originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 288/20 Official Journal of the European Communities 3. 10 . 92 COMMISSION REGULATION (EEC) No 2895/92 of 2 October 1992 amending Regulation (EEC) No 1707/90 laying down detailed rules for the application of Regulation (EEC) No 1796/81 concerning imports of mushrooms originating in third countries Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Article 14 (3) and Article 15 (4) thereof, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of Agaricus spp. falling within CN codes 071 1 90 40, 2003 10 20 and 2003 10 30 (3), as amended by Regulation (EEC) No 1 122/92 (4), and in particular Article 6 thereof, Whereas Article 5 (4) of Commission Regulation (EEC) No 1707/90 (*), as last amended by Regulation (EEC) No 2130/92 (% stipulates that the overall quantity which may be imported into the Community in a given year is to be allocated between two groups of importers does not cover the quantity allocated to it, the balance is transferred to the other group ; whereas, therefore, it is necessary to specific the detailed rules for implementing such an allo ­ cation ; Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Article 1 In Regulation (EEC) No 1707/90, the last subparagraph of Article 5 (4) is hereby replacedx by the following : 'However, if no applications are submitted for the quantities referred to in (a) or (b), or if applications only partially cover that quantity, the Commission shall allocate the quantity still available to the other group of operators by 15 October at the latest of the year in question and shall fix the detailed rules for applying for and issuing import licences for the quan ­ tity thus allocated.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 166, 20. 6. 1992, p. 5. 0 OJ No L 183, 4. 7. 1981 , p. 1 . 0 OJ No L 117, 1 . 5. 1992, p. 98 . O OJ No L 158, 23. 6. 1990, p . 34. M OJ No L 213, 29. 7. 1992, p . 22.